Letton, J.,
concurring separately.
While I concur in the result, on account of the failure of the relator to tender reasonable fees for the transcripts, I dissent from the views expressed as to the board not being compelled to furnish a transcript of the evidence on account of the manner in which it was taken. The control of the manner in which the evidence is produced is with the board. It is not compelled to recognize any stipulations or agreements of the parties Avith reference to how it shall be taken. If they see fit to stipulate to a manner of taking it which will involve greater expense than usual in reducing the evidence to writing, the board need not be bound by it; but if it consents to the agreement and allows the evidence to he taken in accordance therewith, the fact that this method will entail greater expense than the usual and ordinary method will not excuse the board from a failure to perform its legal duty in furnishing a transcript of it upon demand.. While in one sense the applicant and remonstrators are parties to the proceedings, the public also has an interest, and it Avould be against public policy to alloAv the board to plead the acts and agreements of the contending parties as an excuse for its failure to perform a duty enjoined upon it by law.